Exhibit 10.2


WHITNEY HOLDING CORPORATION
and
WHITNEY NATIONAL BANK


AMENDED AND RESTATED
OFFICER AGREEMENT


THIS AMENDED AND RESTATED AGREEMENT (the "Agreement") is made by and between
WHITNEY HOLDING CORPORATION, a corporation organized and existing under the laws
of the State of Louisiana (the "Holding Corporation"), WHITNEY NATIONAL BANK, a
financial institution organized and existing under the laws of the United States
(the "Bank"), and _____________ ("Officer").


WHEREAS, the Officer is presently employed by the Bank as _____________
(“Officer Title”),  and the parties have previously entered into an Officer
Agreement (the “Existing Agreement”) that entitles Officer to severance benefits
in the event Officer’s employment is terminated under certain circumstances
within a specified period prior to or following a Change in Control (as defined
below); and


WHEREAS, the parties desire to amend and restate the Existing Agreement in order
to comply with the deferred compensation rules under Section 409a of the
Internal Revenue code of 1986.


 NOW, THEREFORE, effective as of January 1, 2008, the Holding Corporation, the
Bank, and the Officer agree to amend and restate the Existing Agreement as
follows:


SECTION I
DEFINITIONS


1.1           "Change in Duties" means the occurrence of one of the following
events in connection with a Change in Control:


a.           A diminution in the nature or scope of the Officer's authorities or
duties, a change in his reporting responsibilities or titles or the assignment
of the Officer to any duties or responsibilities that are inconsistent with his
position, duties, responsibilities or status immediately preceding such
assignment;
b.           A reduction in the Officer's compensation during the Covered
Period.  For this purpose, "compensation" means the fair market value of all
remuneration paid to the Officer by the Employer during the immediately
preceding calendar year, including, without limitation, deferred compensation,
stock options and other forms of incentive compensation awards, coverage under
any employee benefit plan (such as a pension, 401(k), medical, dental, life
insurance or long-term disability plan) and other perquisites;
c.           The  transfer of the  Officer  to a location  requiring  a change
in his residence  or a material increase in the amount of travel ordinarily
required of the Officer in the performance of his duties; or
d.           A good faith determination by the Officer that his position,
duties, responsibilities or status has been affected, whether directly or
indirectly, in any manner which prohibits the effective discharge of any such
duties or responsibilities.


1.2           "Change in Control" means and shall be deemed to have occurred if:


a.           Any “person”, including any “group”, determined in accordance with
Section 13(d) (3) of the Securities Exchange Act of 1934, as amended, becomes
the beneficial owner, directly or indirectly, of securities of the Holding
Corporation representing 20% or more of the combined voting power of the Holding
Corporation’s then outstanding securities, without the approval, recommendation,
or support of the Board of Directors of the Holding  Corporation as constituted
immediately prior to such acquisition;
b.           The Federal Deposit Insurance Corporation or any other regulatory
agency negotiates and implements a plan for the merger, transfer of assets and
liabilities, reorganization, and/or liquidation of the Bank;
c.           Either of the Holding Corporation or the Bank is merged into
another corporate entity or consolidated with one or more corporations, other
than a wholly owned subsidiary of the Holding Corporation;


--------------------------------------------------------------------------------



d.           A change in the members of the Board of Directors of the Holding
Corporation which results in the exclusion of a majority of the "continuing
board." For this purpose, the term "continuing board" means the members of the
Board of Directors of the Holding Corporation, determined as of the date on
which this Agreement is executed and subsequent members of such board who are
elected by or on the recommendation of a majority of such "continuing board"; or
e.           The sale or other disposition of all or substantially all of the
stock or the assets of the Bank by the Holding Corporation (or any successor
corporation thereto).


1.3           "Company" means the Holding Corporation and the Bank.


1.4           "Covered Period" means the one-year period immediately preceding
and the three-year period immediately following the occurrence of a Change in
Control that qualifies as a “change in control event” as defined in
§1.409A-3(i)(5) of the final regulations under Internal Revenue Code Section
409A.


1.5           "Employer" means the Holding Corporation or the Bank or both, as
the case may be.


1.6           "Severance Amount" means 200% of the Officer's "annual salary."
For this purpose, "annual salary" means the average of all compensation paid to
the Officer by the Company which is includible in the Officer's gross income for
the highest 3 of the 5 calendar years immediately preceding the calendar year in
which a Change in Control occurs, including the amount of any compensation which
the Officer elected to defer under any plan or arrangement of the Company with
respect to such years. If the Officer has been employed less than 5 years prior
to the calendar year in which a Change in Control occurs, "annual salary" shall
be determined by averaging the compensation (as defined in the preceding
sentence) for the Officer's actual period of employment. Further, if the Officer
has been employed less than 12 months prior to the occurrence of a Change in
control, the actual compensation of the Officer shall be annualized for purposes
of this Section 1.6. In the event of dispute between the Officer and the
Company, the determination of the "annual salary" shall be made by an
independent public accounting firm agreed upon by the Officer and the Company.


1.7           "Termination" or "Terminated" means (a) termination of the
employment of the Officer with the Employer for any reason, other than cause, or
(b) the resignation of the Officer following a Change in Duties. In no event,
however, shall the Officer's voluntary separation from service with the Employer
on account of death, disability, or resignation on or after the attainment of
the normal retirement age specified in any qualified employee benefit plan
maintained by the Employer constitute a Termination. For purposes of determining
whether a Termination has occurred, "cause" means fraud, misappropriation of or
intentional material damage to the property or business of the Employer or the
commission of a felony by the Officer.


SECTION II
TERMINATION RIGHTS AND OBLIGATIONS


2.1           Severance Awards. If the Officer's employment is Terminated during
the Covered Period, then no later than 30 days after the later of (a) the
six-month anniversary of such Termination, or (b) the occurrence of a Change in
Control that qualifies as a “change in control event” as defined in
§1.409A-3(i)(5) of the final regulations under Internal Revenue Code Section
409A, the Company shall:


a.           Pay to the Officer the Severance Amount;
b.           Transfer to the Officer the ownership of all club memberships,
automobiles and other perquisites which were assigned to the Officer as of the
day immediately preceding such Termination;
c.            In accordance with Section 2.2 hereof, provide for the benefit  of
the Officer, his spouse, and his dependents, if any, coverage under the plans,
policies or programs (as the same may be amended from time to time) maintained
by the Company for the purpose of providing medical benefits and life insurance
to other Officer's of the Company with comparable duties; provided, however,
that in no event shall the coverage provided under this paragraph be
substantially less than the coverage provided to the Officer as of the date
immediately preceding a Termination;
d.           Pay to the Officer an amount equal to the contributions by the
Company to the Whitney National Bank Savings Plus 401(k) Plan or a successor
arrangement, that would have been made for the lesser of (i) two years following
the date of  Termination, or (ii) the number of years until the Officer's normal
retirement age under such plan;


--------------------------------------------------------------------------------



e.           Pay to the Officer an amount equal to the present value of the
additional benefits which would have accrued under the Whitney National Bank
Retirement Plan or any successors thereto, that would have been made for the
lesser of (I) two years following the Date of Termination, or (ii) the number of
years until the Officer's normal retirement age under such plans; and
f.           Pay to the Officer the amount to which the Officer would be
entitled under the Executive Incentive Compensation Plan, or a successor
thereto, for the calendar year in which a Change in Control occurs, determined
as if all  performance goals applicable to the Company and the Officer were
achieved.
g.           Pay to the Officer an amount equal to the present value of any
benefit accrued under either the Whitney National Bank Retirement Plan, or any
successors thereto, that would have been payable under the terms of such plan,
including any additional accrual provided under Section 2.1e hereto, but was
forfeited on account of the application of the vesting provisions contained in
such plan.


2.2           Special Rules Governing Group Benefits. Coverage under Section
2.1c, hereof, shall (a) commence as of the later of the date of Termination or
the occurrence of a Change in Control, and (b) end as of the earlier of the
Officer's coverage under Medicare Part B or the date on which the Officer is
covered under group plans providing substantially similar benefits maintained by
another employer. For this purpose, the Company shall provide coverage during
any period in which the payment of benefits is limited by any form of
pre-existing condition clause.  The benefits provided pursuant to Section 2.1c
and this Section 2.2 in any one calendar year shall not affect the amount of
benefits to be provided in any other calendar year; the reimbursement of an
eligible expense shall be made on or before December 31 of the year following
the year in which the expense was incurred; and the Officer’s rights to coverage
shall not be subject to liquidation or exchange for another benefit.


Coverage under Section 2.1c, hereof, may be provided under a group policy or
program maintained by the Company or the Company, in its sole discretion, may
acquire or adopt an individual plan, policy or program providing coverage solely
for the benefit of the Officer, his spouse, and his dependents, if any.


If coverage commences as of a Change in Control, the Company shall (a)
retroactively reinstate the Officer, his spouse, and dependents, if any, as of
the date of Termination, and (b) reimburse to the Officer his cost of obtaining
similar coverage for the period commencing on the date of Termination and ending
on the occurrence of a Change in Control. As to medical claims incurred during
such period, any coverage actually obtained by the Officer shall be designated
as the Officer's primary coverage, and the reinstated coverage shall operate as
secondary coverage.


2.3           Other Plans and Agreements. To the maximum extent permitted by law
and not withstanding any provision to the contrary contained in any plan, grant,
program, contract or other arrangement under which the Officer and the Employer
are parties, if the Officer's employment is Terminated during the Covered
Period, then any vesting schedule or other restriction on the ownership of any
benefits payable to the Officer under the terms of any such plan, grant,
contract, or arrangement shall be accelerated or lapse, as the case may be.


2.4           Taxes. The Officer shall be responsible for applicable income tax
and the Company shall have the right to withhold from any payment made under
this Agreement, or to collect as a condition of any payment, any income taxes
required by law to be withheld.


Notwithstanding the preceding paragraph, the Company shall pay any excise tax or
similar penalty imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code") or any comparable successor provision, on the Officer as a
consequence of any "excess parachute payment" within the meaning of Section 280G
of the Code (or a comparable successor provision) payable under this Agreement
or any plan, grant, program, contract or other arrangement under which the
Officer and the Employer are parties.


The Officer shall submit to the Company the calculation of the amount to be paid
by the Company under this Section 2.4, together with supporting documentation,
and the Company shall promptly pay such amount not later than December 31 of the
year after the year in which the Officer remits the tax. If the Officer and the
Company disagree as to such amount, an independent public accounting firm agreed
upon by the Officer and the Company shall make such determination.


--------------------------------------------------------------------------------



SECTION III
MISCELLANEOUS


3.1           Notices. Notices and other communication required under this
Agreement shall be made to the Company at 228 St. Charles Avenue, New Orleans,
Louisiana 70130 and to the Officer at 228 St. Charles Avenue, New Orleans,
Louisiana 70130 or, as to each party, at such other address as may be designated
by written notice to the other. All such notices and communications shall be
effective when deposited in the United States mail, postage prepaid, or
delivered to the affected party.


3.2           Employment  Rights.  The terms of this Agreement shall not be
deemed to confer on the Officer any right to continue in the employ of the
Employer for any period or any right to continue his present or any other rate
of compensation.


3.3           Assignment. The Officer shall not sell, assign, pledge, transfer
or otherwise convey the right to receive any form of payment or benefit provided
under the Agreement, except by will or the laws of intestacy.


3.4           Inurement. This Agreement shall be binding upon and inure to the
benefit of the Holding Corporation, the Bank and the Officer and their
respective heirs, executors, administrators, successors, and assigns.


3.5           Payment of Expenses. In the event that it is necessary or
desirable for the Officer to retain legal counsel and/or incur other cost and
expenses in connection with the enforcement of the terms of the Agreement, the
Company shall pay (or the Officer shall be entitled to reimbursement of)
reasonable attorneys' fees, costs, and expenses actually incurred, without
regard to the final outcome, unless there is no reasonable basis for the
Officer's action.


3.6           Amendment and  Termination.  This Agreement  shall not be amended
or terminated by any act of the Company,  except as may be expressly agreed
upon, in writing, by the Company and the Officer.


3.7           Nature of Obligation. The Company intends that its obligations
hereunder be construed in the nature of severance pay. The Company's obligations
under Section 2 are absolute and unconditional and shall not be affected by any
circumstance, including without limitation, any right of offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Officer or others. All amounts payable by the Company hereunder shall be paid
without notice or demand.


3.8           Choice of Law.  The Agreement shall be governed and construed in
accordance with the laws of the State of Louisiana.


3.9           No Effect on Other Benefits. Any other compensation paid or
benefits provided to the Officer shall be in addition to and not in lieu of the
benefits provided to such Officer under this Agreement. Except as may be
expressly provided herein, nothing in this Agreement shall be construed as
limiting, varying or reducing the provision of any benefit available to the
Officer (or to such Officer's estate or other beneficiary) pursuant to any
employment agreement, group plan, including any qualified pension or
profit-sharing plan, health, disability or life insurance plan, or any other
form of agreement or arrangement between the Company and the Officer.


3.10 Entire Agreement. This Agreement constitutes the entire agreement between
the Officer and the Holding Corporation and the Bank and is intended to
supersede all prior written or oral understandings with respect to the subject
matter of this Agreement.


3.11 Invalidity. In the event that any one or more provisions of this Agreement
shall, for any reason, be held invalid, illegal, or unenforceable in any manner,
such invalidity, illegality or unenforceability shall not affect any other
provision of such Agreement.


3.12 Mitigation. Notwithstanding any provision of this Agreement to the contrary
and to the maximum extent permitted by law, the Officer shall not be subject to
any duty to mitigate the severance awards received hereunder by seeking other
employment. No severance award received under this Agreement shall be offset by
any compensation the Officer receives from future employment, and the Officer
shall not be required to perform any service as a condition of this Agreement.


--------------------------------------------------------------------------------



3.13            Internal Revenue Code Section 409A.


(a)           Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code would
otherwise be payable or distributable hereunder by reason of Officer’s
termination of employment, such amount or benefit will not be payable or
distributable to Officer by reason of such circumstance unless (i) the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise.  This
provision does not prohibit the vesting of any amount upon a termination of
employment, however defined.  If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.”
(b)           Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of Officer’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)      if the payment or distribution is payable in a lump sum, Officer’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Officer’s death or the first
day of the seventh month following Officer’s separation from service; and
(ii)     if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Officer’s separation from service will be
accumulated and Officer’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Officer’s death or the
first day of the seventh month following Officer’s separation from service,
whereupon the accumulated amount will be paid or distributed to Officer and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.


  For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.


EXECUTED in multiple counterparts as of the dates set forth below, each of which
shall be deemed as original, and effective as of the date first set forth above.


WHITNEY HOLDING CORPORATION
WHITNEY NATIONAL BANK


By:___________________________________                                                                                                                                


Title: Chairman of the Board
         and Chief Executive Officer


Date: _________________________________


OFFICER: 
 
______________________________________


Date:  ________________________________

